NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1



              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                   Submitted February 3, 2010*
                                    Decided February 4, 2010

                                             Before

                                KENNETH F. RIPPLE, Circuit Judge

                                TERENCE T. EVANS, Circuit Judge

                                DIANE S. SYKES, Circuit Judge

No. 09‐3115

GARY B. WILLIAMS,                                     Appeal from the United States 
            Petitioner‐Appellant,                     District Court for the Northern 
                                                      District of Illinois, Eastern Division.
v.
                                                      No. 09 C 1509
                        **
JOHN R. HACKMAN,
United States Marshal,                                Ruben Castillo, 
Eastern District of Virginia                          Judge.
              Respondent‐Appellee.




       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP.
P. 34(a)(2).
       **
        John Hackman, the United States Marshal for the Eastern District of Virginia, is
substituted for Eric Wilson as respondent.  See FED. R. APP. P. 23(a); United States v. Turner,
569 F.3d 637, 642 (7th Cir.), cert. denied, 130 S. Ct. 654 (2009) .
No. 09‐3115                                                                                   Page 2


                                             O R D E R

        Gary Williams, a federal pretrial detainee, filed an amended petition for a writ of
habeas corpus, 28 U.S.C. § 2241, claiming that his continued confinement violates his
statutory right to a speedy trial.  Williams filed his petition in the Northern District of
Illinois while confined temporarily in Chicago, but the underlying prosecution is in the
Eastern District of Virginia.  He seeks dismissal of the indictment.  The district court denied
the petition without prejudice to Williams seeking relief in the district where the
prosecution is pending.

         Even though Williams mentions the Sixth Amendment in his appellate brief, his
petition was premised entirely on the Speedy Trial Act of 1974, 18 U.S.C. §§ 3161–74.  By
failing to develop a constitutional argument, Williams waived any Sixth Amendment claim. 
See United States v. Loera, 565 F.3d 406, 412 (7th Cir.), cert. denied, 130 S. Ct. 654 (2009).  As for
the statutory claim, the Speedy Trial Act allows dismissal of an indictment if the time
constraints of the Act are not followed, 18 U.S.C. § 3162(a)(2); United States v. Gearhart, 576
F.3d 459, 462 (7th Cir. 2009), but a district court in Chicago has no authority to dismiss an
indictment pending in another district, see United States v. Green, 499 F.2d 538, 539 (D.C. Cir.
1974).  In any event, a federal pretrial detainee cannot use § 2241 to preempt the judge
presiding over the criminal case.  See Jones v. Perkins, 245 U.S. 390, 391‐92 (1918) (“It is well
settled that in the absence of exceptional circumstances in criminal cases the regular judicial
procedure should be followed and habeas corpus should not be granted in advance of a
trial.”); Fassler v. United States, 858 F.2d 1016, 1018‐19 (5th Cir. 1988) (per curiam) (stating
that federal defendants cannot use § 2241 to challenge pretrial detention orders that can be
challenged under 18 U.S.C. § 3145); United States v. Pipito, 861 F.2d 1006, 1009 (7th Cir. 1987)
(same).  Accordingly, the dismissal of Williams’s petition is AFFIRMED.